Citation Nr: 0207552	
Decision Date: 07/10/02    Archive Date: 07/17/02	

DOCKET NO.  95-02 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
groin injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1952 to December 1953, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

A BVA decision dated in December 2000 remanded the case to 
the RO for additional development.  Following completion of 
the requested development, the case was returned to the Board 
for appellate review.  The Board notes that, at the time of 
the December 2000 Board remand, an additional issue, 
specifically entitlement to service connection for residuals 
of chemical burns to the eyes, was then on appeal to the 
Board.  However, a rating decision dated in January 2002 
granted service connection for that disability.  As such, 
this matter is no longer before the Board.


FINDINGS OF FACT

1.  The veteran had been notified of the evidence needed to 
substantiate his claim and all relevant evidence available 
has been obtained by the RO.  

2.  The veteran is not currently shown to have residuals of 
any groin injury he sustained during service.


CONCLUSION OF LAW

Residuals of a right groin injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A  
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
July 1994 rating decision, the Statement of the Case and 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reason his claim was denied.  In addition, the January 
2002 Supplemental Statement of the Case specifically informed 
the veteran and his representative of the provisions of the 
VCAA.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, while the veteran's service medical records are 
unavailable, apparently having been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC), the RO did 
request a search by the NPRC of alternative records, such as 
morning reports and Surgeon General Office records, with some 
records provided.  Further, the veteran was afforded VA 
examinations in connection with his current appeal and it 
appears that all available treatment records have been 
obtained.  In this regard, in a May 1998 statement, the 
veteran provided copies of current medical records and 
indicated that he had been unable to obtain records from a 
Dr. Rosenquest because his records were no longer available.  
Lastly, the veteran presented testimony at a hearing before a 
Member of the Board at the RO in September 2000.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that should be obtained prior to further 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

The veteran contends that he sustained a right groin injury 
while riding in a truck during service in late 1953.  The 
veteran testified that he fell off his truck and sustained an 
injury to his testicles which rendered him sexually inactive.  
Transcript at 10.  The veteran further testified that he was 
hospitalized for a period of two weeks following that injury.  
Transcript at 13.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Generally, to qualify for service 
connection, the veteran must prove existence of a disability 
and one which has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

The mere fact of an inservice injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis or opinion as to etiology, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The veteran does not contend, nor does the record reflect, 
that he engaged in combat with the enemy in active service 
while station in Korea during the Korean Conflict or that his 
injury occurred while engage in combat with the enemy.  As 
such, the provisions of 38 U.S.C.A. § 1154(b) do not apply in 
this case.  

As indicated above, the veteran's service medical records are 
unavailable and were likely destroyed in a fire at the NPRC 
in July 1973.  Nevertheless, the RO requested a search of 
alternative records for information to substantiate the 
veteran's contention that he was hospitalized for treatment 
of a right groin injury for two weeks in late 1952.  Daily 
Sick Reports appear to reflect that the veteran was seen on 
approximately six occasions between September and November 
1952 for medical treatment.  The nature of the treatment was 
not recorded in these records, but the records do reflect 
that the veteran was returned to duty following each medical 
visit.  This is significant because these service records 
would be expected to reflect a two-week hospitalization of 
the veteran, as he contends occurred during service, had such 
a hospitalization actually occurred.

Nevertheless, even assuming that the veteran did sustain an 
injury to his right groin area during service, the record 
contains no evidence that the veteran has any residual 
disability attributable to the claimed service injury.  
Private medical records dated following service contain no 
evidence of complaints, treatment or diagnosis pertaining to 
a right groin injury, and the first evidence of any 
genitourinary complaints appear to have been recorded in an 
October 1985 record, when the veteran was seen with 
complaints of some sexual difficulty.  However, the 
assessment at that time was that the symptoms were probably 
secondary to a beta blocker the veteran was taking for 
treatment of hypertension because the assessment following 
the examination was hypertension, under good control with 
some moderate sexual dysfunction.  An October 1988 letter 
from Gilbert A. Dale, M.D., relates that the veteran had a 3 
to 4-year history of a sexual dysfunction, but no voiding 
symptoms or history of urologic problems.  Private medical 
records also reflect that the veteran underwent bilateral 
inguinal herniorrhaphies in December 1988.  

In order to determine whether the veteran had residuals of 
any groin injury he may have sustained during service, he was 
afforded VA examinations in February 1997, March 1998 and 
July 2001.  At the time of the February 1997 VA examination, 
the examiner indicated that he had no medical records for 
review and that the information was obtained from the 
veteran.  The veteran provided a history that in 1953 he was 
a passenger in an Army truck on a road that was extremely 
rough with many holes.  As the truck went up and down, it 
caused a testicular injury and he developed swelling in both 
testicles.  The veteran informed the examiner that he was 
hospitalized for about 17 days or so for the testicular 
injury and that he had some drainage from the testicular 
swelling.  He indicated that he had experienced pain in the 
testicular area ever since the service injury.  The veteran 
related that he underwent an infertility diagnostic work up 
in Phoenix, Arizona, in 1960 and that he was informed that 
his infertility was related to the genital organ problem, but 
the veteran was not provided precise information.  Following 
the examination, the diagnosis was a history of testicular 
injury and a history of infertility.

At the time of the March 1998 VA examination, the veteran's 
claims file was reviewed by the examiner prior to the 
examination.  At that time, the veteran related a similar 
history of testicular injury during service and treatment 
following the injury.  The veteran stated that he had had no 
prior testicular trauma, sexually transmitted diseases or 
prostate infections.  The veteran again related that he 
underwent fertility testing in Arizona at which time he was 
informed that he was infertile.  The examiner indicated that 
he felt it was unusual that the veteran's wife was not tested 
and noted that she had been involved in a previous marriage 
and had no children herself.  It was noted that the veteran 
eventually adopted two children and was able to have sexual 
relations without difficulty.  He had no further 
genitourinary attention until the time his claim was 
submitted, approximately five years ago.  The veteran 
currently had complaints of occasional testicular pain that 
was bilateral and appeared unprovoked.  Following the 
examination, the pertinent diagnosis was testicular trauma.  
The examiner commented that details of the testicular trauma 
were lacking and the veteran's recollection of what took 
place during a 17-day hospitalization during service did not 
serve to allow the examiner to fully understand the extent of 
his injuries.  The examiner noted that the fact that the 
veteran was tested for infertility and subsequently adopted 
children may or may not be related to the injury.  The 
examiner concluded that the veteran was fully functional from 
a genitourinary standpoint without any significant 
abnormalities detected on examination.

The examiner who performed the July 2001 VA examination 
indicated that the claims file was reviewed in detail prior 
to the examination.  The examiner noted that the veteran 
claimed he was on an Army transport truck in late 1952 when 
the truck went over a bump causing the veteran to abruptly 
come down on his seat.  The veteran claimed he sustained a 
groin injury and had hematuria and was hospitalized for two 
weeks until released in satisfactory condition back to duty.  
He indicated that the veteran had no further insult or injury 
to his genitourinary system.  The examiner indicated that the 
veteran stated that he developed an erectile dysfunction in 
the 40's [sic ?].  It was noted that, the veteran had a trial 
of testosterone injections which did not help much and that 
more recently, he had been using Viagra, which had helped.  
It was noted that the veteran had never had any formal 
fertility tests or work up and that he was currently not 
suffering from testicular pain, hematuria or known prostate 
disorders.  Following the examination, the pertinent 
diagnosis was erectile dysfunction.  The examiner commented 
that the veteran claimed to have an erectile dysfunction and 
had benefited by Viagra.  He stated that this did not appear 
to be related to the injury sustained in Korea during 
service.  

Based on this record, the Board concludes that there is no 
basis for granting service connection for residuals of a 
right groin injury.  Assuming, for purposes of discussion, 
that the veteran did in fact sustain a right groin injury 
during service as he has related to various examiners, a fact 
not substantiated by service records, the record contains no 
evidence that the veteran currently has any residual 
disability attributable to that claimed injury.  Medical 
records dated following service contain no evidence of 
complaints, treatment or diagnosis of any residuals of a 
right groin injury, and to the extent that the veteran's 
sexual dysfunction could possibly be related to the claimed 
injury, private medical records appear to suggest that it is 
related to treatment for the veteran's hypertension rather 
than the injury.  Furthermore, none of the three VA 
examinations identified any residual disability attributable 
to the claimed injury, and the examiner who performed the 
July 2001 VA examination specifically indicated that the 
erectile dysfunction did not appear to be related to the 
injury the veteran claimed he sustained during service.  
Simply put, as was held by the United States Court of Appeals 
for Veterans Claims, "in the absence of proof of a present 
disability, there can be no valid claim.  Our perusal of the 
record in this case shows no claim or proof of present 
disability."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the veteran is clearly of the opinion that he has some 
residual disability attributable to the claimed injury, the 
veteran does not appear to have any medical training or 
expertise to offer such an opinion that requires medical 
expertise or competence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, the Board finds that 
there is absolutely no medical evidence to support the 
veteran's contention that he has any residual disability 
attributable to the claimed service injury.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for residuals of a right 
groin injury.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable and the appeal is denied. 


ORDER

Service connection for residuals of a right groin injury is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

